Name: Commission Implementing Regulation (EU) 2017/138 of 16 January 2017 entering a name in the register of protected designations of origin and protected geographical indications (Raclette de Savoie (PGI))
 Type: Implementing Regulation
 Subject Matter: marketing;  regions of EU Member States;  processed agricultural produce;  Europe;  consumption
 Date Published: nan

 27.1.2017 EN Official Journal of the European Union L 22/6 COMMISSION IMPLEMENTING REGULATION (EU) 2017/138 of 16 January 2017 entering a name in the register of protected designations of origin and protected geographical indications (Raclette de Savoie (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, France's application to register the name Raclette de Savoie was published in the Official Journal of the European Union (2). (2) By letter of 23 November 2015, the French authorities notified the Commission that a transitional period under Article 15(4) of Regulation (EU) No 1151/2012, ending on 31 December 2017, had been granted to two operators that are established on their territory and meet the conditions of that Article. During the national objection procedure, these operators, who legally marketed Raclette de Savoie continuously for at least the 5 years prior to the lodging of the application, lodged an objection relating to the range of the ratio of fat to dry matter in the cheese and to the minimum share of coarse green fodder in the dairy cows' basic ration. The operators in question are: SCA des producteurs de Reblochon de la vallÃ ©e de ThÃ ´nes, Route d'Annecy BP 38, 74230 Thones and GAEC Le Seysselan, Vallod, 74190 Seyssel. (3) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name Raclette de Savoie should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name Raclette de Savoie (PGI) is hereby entered in the register. The name specified in the first paragraph denotes a product in Class 1.3 Cheeses, as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 The protection provided under Article 1 is without prejudice to the transitional period granted by France pursuant to the Order of 29 October 2015 concerning the approval of the specification for the name Raclette de Savoie, published on 7 November 2015 in the Official Journal of the French Republic under Article 15(4) of Regulation (EU) No 1151/2012, in favour of operators meeting the conditions of that Article. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 2017. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 261, 19.7.2016, p. 16. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).